Citation Nr: 1226033	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent for acromioclavicular separation, left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's lumbosacral strain has manifested with forward flexion to no less than 70 degrees, including on repetition.  

2.  An April 6, 2010, VA examination shows forward flexion in the Veteran's lumbar spine was functionally limited to 30 degrees; however, the examiner indicated that the findings were unreliable. 

3.  The objective evidence fails to show physician-prescribed bed rest to treat incapacitating episodes of intervertebral disc syndrome; and the Veteran's statements regarding treatment for incapacitating episodes are not credible.

4.  The evidence fails to show that the Veteran has any neurologic impairment associated with his service-connected lumbosacral strain.

5.  On March 22, 2012, prior to the promulgation of a decision in the appeal for an increased rating for acromioclavicular separation, left shoulder, the Board received notification from the appellant that a withdrawal of this appeal was requested.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2011). 

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating for acromioclavicular separation, left shoulder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in June 2007 prior to the initial adjudication of the Veteran's claim.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's VA and private treatment records have been obtained and he has been provided with VA examinations in connection with his present claims.  At a March 2012 hearing, the Veteran indicated that he had received physical therapy since 2009 and there were records from such treatment that he would obtain and submit.  Thus the record was held open for 60 days, but he has failed to submit these records.  The Veteran was previously advised that he should submit private treatment records to VA or provide VA with a release form so that VA can obtain those records for him, but he has failed to provide either.  Thus, further efforts to obtain these records are not warranted.  All reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the March 2012 hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claims.  The VLJ also did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his recent symptoms.  He also identified specific health providers and indicated that he would submit their records.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

A. Increased Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Diseases and Injuries of the Spine:

A 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Court has held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

At a June 2007 VA examination, the Veteran described his back pain as intermittent and achy, without radicular symptoms.  Past treatment consisted of physical therapy and injections with good results.  He reported that he was employed as a locomotive engineer that drove the train and ran the engine.  The Veteran denied any history of back surgery, urinary or bowel dysfunction, numbness, paresthesias, leg or foot weakness, or falls.  He reported stiffness and flare-ups of his back pain.  These were mild in severity, occurred every three to six months, and lasted one to two weeks.  He denied use of assistive devices and was able to walk between one and three miles.  On physical examination, no spasm, atrophy, erythema, or edema was noted.  His gait and posture were normal.  There was no kyphosis, list, scoliosis, or lumbar flattening.  Lumbar lordosis was preserved.  The lumbar vertebrae and bilateral paralumbar muscles were tender upon palpation; but no guarding was present.  Range of motion in the thoracolumbar spine was as follows: flexion from 0 to 80 degrees, extension to 20 degrees, right lateral flexion from 0 to 25 degrees, left lateral flexion from 0 to 25 degrees, right rotation from 0 to 25 degrees, and left rotation from 0 to 25 degrees.  All ranges of motion were with pain.  There were no additional functional limitations of the spine, such as additional loss of motion, during flare-ups or due to repetitive use of the joint, painful motion, excessive fatigability, weakness, or lack of endurance and incoordination.  The sensation examination for the lower extremities was normal.  X-rays showed mild degenerative disc and degenerative joint disease of the lumbar spine, most prominent of L5-S1.  The examiner noted that there were no significant effects on the Veteran's occupation and no effect on his activities of daily living.

The Veteran also underwent a VA examination in April 2009.  He reported sharp, non-radiating low back pain.  He reported a flare-up in January or February 2009 with pain at a level of 10/10.  Flares can vary and last up to two weeks.  He denied any physical therapy or chiropractic care.  He denied any history of surgery, or bowel and bladder impairment.  He denied use of assistive devices.  He stated that he missed six weeks of work primarily for his shoulder and back, during January or February 2009.  On physical examination, gait and posture were normal.  Strength with manual muscle testing was 5/5 in the bilateral lower extremities.  Sensation was entirely intact to light touch, vibration and position.  Deep tendon reflexes were 2/4 in the bilateral lower extremities.  Range of motion in the thoracolumbar spine was as follows: flexion from 0 to 70 degrees, extension from 0 to 15 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, right rotation from 0 to 30 degrees, and left rotation from 0 to 30 degrees.  All ranges of motion were with pain and were achieved with three repetitions.  There were no additional functional limitations of the spine, including additional loss of motion during flare-ups or due to repetitive use of the joint, painful motion, excessive fatigability, weakness, or lack of endurance and incoordination.  There was no muscle spasm, tenderness, guarding, kyphosis, or lordosis.  The lumbar curve was flat.  The examiner's diagnosis was mild degenerative disc disease, lumbar spine.

The Veteran underwent another VA examination in April 2010.  His claims file was reviewed.  He reported symptoms of daily stiffness and aching pain across his lower back without any radiation.  He reported that his flare-ups occurred a total of three months each year, lasted from days to weeks, and had a severity of 10/10.  The functional impact was that he missed three months of work each year due to flare-ups.  He denied numbness, weakness, and bowel or bladder dysfunction.  He denied use of a back brace, but did report use of a cane with flare-ups.  He was able to walk at least two miles, had no restrictions on sitting, and was unsure how long he can stand.  On physical examination, he was noted to shuffle his feet somewhat and used a cane.  Posture was normal.  The curvatures of the spine were normal and symmetrical.  

Range of motion in the thoracolumbar spine was as follows: flexion from 0 to 30 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, right rotation from 0 to 30 degrees, and left rotation from 0 to 30 degrees.  Range of motion was repeated three times.  Pain began at the respective endpoints for each range of motion.  The examiner noted that the Veteran stopped as soon as he felt any discomfort in the back and refused to go any further.  The examiner further noted that the Veteran did not seem uncomfortable and that prior examination showed more normal range of motion values.  The Veteran described no significant change in his low back symptoms since his last VA examination, thus the examiner indicated she was puzzled by the marked changed in the range of motion values.  The examiner stated further that he did not feel that the values were helpful in assessing the Veteran's current clinical status.  The examiner was also unable to state to what extent, expressed in degrees, the range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups without resorting to speculation.  In addition, there was no evidence of spasm, weakness, or other deformity.  There was mild tenderness along the lower lumbosacral spine.  There was no abnormal gait, abnormal spinal contour, scoliosis, reversed lordosis, or abnormal kyphosis.  Ankylosis was not present.  There were no neurological symptoms due to nerve root involvement.  Sensory examination was intact to light touch.  Motor examination revealed normal tone and strength and no atrophy.  The examiner indicated that the Veteran had zero periods of incapacitation, as defined by VA regulations, due to his lumbar spine.  The diagnosis was degenerative disc disease, lumbosacral spine mild. 

VA outpatient treatment records dated from October 2009 to July 2010 show treatment primarily for the Veteran's left shoulder.  When seen in April 2009 and October 2009 the Veteran stated that his back pain was "fine," and his worst complaint was his left shoulder.  The October 2009 treatment record reflects that the Veteran's back pain and stiffness worsened during the winter months.   

The Veteran underwent a VA examination in July 2011.  He reported use of a TENS unit and a cane for his lumbar spine condition.  The examiner noted that the Veteran had undergone hernia repair on July 11, 2011 and was scheduled to be off work until September 6, 2011 due to his surgery, although he also stated that he may be off until October 2011.  He was to begin private physical therapy in August 2011 for his back.  Functional impact was that he has to move more slowly and limit his lifting at work.  Walking, standing, and sitting were not limited.  He was also restricted from lifting more than 20 pounds until September 6, 2011, due to his recent abdominal surgery.  On physical examination, there was no tenderness upon palpation, spasm, guarding or atrophy.  Gait and posture were normal.  Range of motion in the thoracolumbar spine was as follows: flexion from 0 to 90 degrees, extension to 30 degrees, right lateral flexion from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right rotation from 0 to 30 degrees, and left rotation from 0 to 30 degrees.  There was no indication of pain.  There were no additional functional limitations of the spine, including additional loss of motion during flare-ups or secondary to repetitive use of the joint, painful motion, excessive fatigability, weakness, or lack of endurance and incoordination.  On strength testing, toe raise, heel raise, and bilateral great toe extension were 5/5 (normal).  Sensory exam was normal to touch, vibration, and position sense.  Straight leg raise was negative with no radicular pain below the knee bilaterally.  X-rays revealed degenerative disc disease greatest at L5-S1 without significant progression since April 2009.  The examiner indicated that the previous diagnosis was unchanged.  The Veteran was currently able to pursue gainful employment.  

At his March 2012 hearing, the Veteran testified that during the July 2011 VA examination, and contrary to the VA examiner's report, he was not able to touch his toes; he never stood up; and he told the examiner that he could not "do this" because he still had the bandage over his belly button and could not bend forward because his abdominal area was still pretty tender.  The Veteran also testified that he underwent surgical repair of an inguinal hernia in April 2009 and surgical repair of an umbilical hernia in July 2011.

Based on the evidence above, the Board finds that the Veteran's service-connected lumbosacral disability is appropriately rated at 10 percent for the entire appeal period under review under the general formula for rating the spine.  In this respect, the June 2007, April 2009, and July 2011 VA examination reports reflect forward flexion was possible to no less than 70 degrees, including upon repetition.  The cumulative evidence demonstrates that the Veteran likely has periods of flare-up due to this disability; however, all of the VA examiners have opined that there would be no additional functional impairment due to pain, weakness, lack of endurance, or other factors during periods of flare-up.  The Board acknowledges that on VA examination in April 2010 forward flexion in the Veteran's lumbar spine was functionally limited to 30 degrees.  However, the VA examiner indicated that these findings were unreliable and inconsistent with the clinical presentation (e.g. he did not seem to be physically uncomfortable) and the fact that the Veteran had not described any significant change in his low back symptoms since his last examination.  As such, the results of the examination are considered to be unreliable for rating purposes and will not be used to assign a higher rating.  

The Board has considered the Veteran's assertion that the July 2011 VA examiner failed to conduct an adequate examination.  The Board notes however, that there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In this case, there is no clear evidence to the contrary that the Veteran was not properly evaluated or examined in light of the disability at issue.  The July 2011 examination was conducted by a VA staff physician, who specifically indicated that he reviewed the claims file and completed a physical examination of the Veteran.  The Board further notes that the examination report appears to be comprehensive and to have addressed all of the relevant rating criteria.  In this case, it must be presumed that the VA physician complied with the regular procedures for conducting a comprehensive lumbar spine examination.  Further, the examiner provided findings with respect to the Veteran's gait and his ability to perform heel and toe raises which would not be possible unless he was standing.  Also, contrary to the Veteran's hearing testimony, there is no notation in the examination report that he was asked to bend and touch his toes.  Thus, the Board finds that the Veteran's contention that he was not properly examined during the July 2011 examination is without merit.

In short, while the Veteran has been shown to be limited by pain, he has demonstrated a nearly full range of motion in the lumbar spine, as the most limited motion he has shown on forward flexion was 70 degrees, even taking pain on motion into consideration.  Additionally, he has consistently shown nearly full extension, lateral flexion, and lateral rotation.  As such, the evidence fails to support a rating in excess of 10 percent for limitation of motion of the lumbar spine under the general rating formula for diseases and injuries of the spine.

The Board notes further that VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See Id.  In this case, there is no showing of any neurologic disability related to the Veteran's service-connected low back disability.  Therefore, a separate neurologic rating is not warranted. 

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note 1:  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran avers that he has met the criteria for a 60 percent rating based on incapacitating episodes.  He has submitted copies of work excuses written by physicians, leave of absence requests under the Family Medical Leave Act (FMLA), and written explanations regarding his use of leave.  

The Veteran submitted a work excuse note from the emergency department of a private medical facility dated June 3, 2009.  The work excuse indicates that he was seen on June 3, 2009, and was unable to return to work until June 9, 2009.  No diagnosis, or any details of treatment, is indicated.  The Veteran also submitted a doctor's note, dated June 10, 2009 that was written on a prescription pad.  The note indicated that the Veteran was not to bend, twist, or strain through June 12, 2009.  No diagnosis or details of treatment is indicated on the note.

A note from Dr. Jonathan Gibson (general surgery specialist), dated July 10, 2009, indicates that the Veteran was totally disabled from June 20, 2009 to August 4, 2009.  No diagnosis or details of treatment is provided.  The Veteran's employer granted a request for a medical leave of absence from June 3, 2009 to July 13, 2009 under the FMLA based on Dr. Gibson's note. 

In an August 2010 statement, the Veteran's representative indicated that he took sick or personal leave in the past year, mainly due to his back problems.  He stated that the Veteran was on medical leave from June 2, 2009 to August 4, 2009 due to his back problems, and he took an additional 18 days between October 8, 2009 and March 7, 2010, because the cold weather increased the stiffness and soreness in his back.  

A treatment record dated September 10, 2009, shows the Veteran was referred to physical therapy by Dr. Moon, a private physician, for a diagnosis of low back pain.  

In his October 2010 substantive appeal (VA Form 9), the Veteran stated that the days he missed from work were the result of a combination of his neck (a non service-connected condition) and back problems.  He also submitted records from his employer showing his use of sick leave and personal days from October 8, 2009 to March 7, 2010.  These records show the Veteran used an average of three days of leave in a month, but do not specify the purpose of the leave.

The Veteran provided a written referral from Dr. Moon dated May 31, 2011, for evaluation and treatment (physical therapy, chiropractic acupuncture, and integrated spine service) for a diagnosis of back pain.  

A private treatment record from North Memorial Hospital dated July 7, 2011, shows the Veteran underwent a surgical repair of an umbilical hernia on July 7, 2011.  The post-operative instructions indicated that he was restricted from lifting between 20 and 50 pounds for several weeks, and was not to return to work until he had returned for a follow-up visit (to be scheduled at least three to four weeks later).  

The Veteran also submitted a referral from Dr. Moon for physical therapy and treatment with a diagnosis of low back pain dated July 27, 2011.  Records submitted from his employer show an extension of a medical leave of absence until February 17, 2012 was granted per a November 11, 2011, doctor's note.  The employer's statement indicates that the original start date for this medical leave was June 1, 2011.

At his March 2012 hearing, the Veteran testified that in May 2011 he was on two weeks' vacation when his back gave out and he also developed a hernia in his belly button.  Due to these incidents, he extended his vacation by a couple of weeks so that he could have his back and hernia evaluated.  He had surgery in July 2011.  He further testified that his doctors instructed him not to do anything physical until he was released to physical therapy (at the Physicians Diagnostics for Rehabilitations) on August 22nd.  He also testified with respect to the private treatment records and records from his employer including requests and approvals for medical leaves of absences dated in 2009.  He indicated that he had not worked during that period due to his back and his hernia.  Following his testimony, the record was held open for 60 days to so he could submit medical records of the private treatment he identified at the hearing; none were submitted.  

Considering the claim under the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, DC 5243, does not result in a higher evaluation.  In this respect, the evidence of record does not demonstrate that the Veteran has had periods of incapacitating episodes that required bed rest prescribed by a physician, specifically due to his lumbosacral spine disability.  Neither of the work excuses written in June 2009 by the private emergency room physician and Dr. Gibson indicates the reason for the needed convalescence nor indicates bed rest was actually prescribed for treatment of the lumbar spine disability.  Also, while the Veteran has shown that he was prescribed physical therapy for his back by Dr. Moon on at least two occasions in May and July 2011; there is no indication that bed rest was also prescribed as treatment.  Finally, despite the evidence reflecting the Veteran's use of his personal, vacation, and sick leave with respect to his employment- these records do not specifically contain any indication that any of these periods of absences were due to incapacitating episodes from intervertebral disc syndrome, or show that during these times he was prescribed bed rest and treatment by a physician for his service-connected lumbar spine disability.  The Veteran has indicated that many of his absences were also due to difficulty with his neck disability (a non service-connected condition) as well as his service-connected shoulder disability.  The evidence also reflects that he underwent surgical repair of hernias (inguinal in April 2009 and umbilical in July 2011) that correlate with some of his absences from work.  

The Board has considered the Veteran's testimony that he missed several days of work due to back pain, alone, and in conjunction with neck and/or shoulder pain.  His statements in that regard are considered credible.  To the extent, however, that he avers that he had periods of incapacitating episodes with respect to his back disability, these statements are not credible and are simply not supported by the evidence he has submitted.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds that the evidence does not establish that the Veteran has experienced incapacitating episodes as defined by VA regulations; his back disability is appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine.  As noted, a 10 percent rating, and no higher, is warranted under the General Rating Formula.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's lumbar spine disability for entire duration of this appeal.  The lumbar spine disability is productive of pain and limited motion and these manifestations are contemplated in the respective applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Veteran is currently working.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised in this case.



B. Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  At a March 2012 hearing, the Veteran expressed an intent to withdraw the issue of entitlement to an increased rating for his service-connected left shoulder acromioclavicular separation.  The Board clarified on the hearing record that it was the Veteran's intent to withdraw this issue and the Veteran acknowledged the same.  The Board also received a written statement from the Veteran on March 22, 2012, in which he withdrew the issue of an increased rating for his service-connected left shoulder acromioclavicular separation from appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as it pertains to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  


ORDER

A rating in excess of 10 percent for lumbosacral strain is denied.

The claim for an increased rating for acromioclavicular separation, left shoulder is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


